Title: From George Washington to Daniel Cunyngham Clymer, 27 October 1777
From: Washington, George
To: Clymer, Daniel Cunyngham



Sir
Head Qrs [Whitpain Township, Pa.] October 27th 1777

Your favor of yesterday, I received in the Afternoon, and was much obliged by the Contents. The 27–24 pounders are an important acquisition, and may be made extremely useful. If the Feild peices were thrown into Timber Creek, I should suppose, they may be found by care & pains. They will be of great value, if they can be got, and are worth a diligent search. From the Accounts, I have had, the Enemy certainly left some behind in their retreat. I am Sir Yr Most Obedt servt

Go: Washington

